Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the inlet control valve of claim 1 or the method of claim 8 including each and every recited limitation specifically wherein the valve stem coupled to an inlet valve armature such that the inlet valve armature and the valve member are coupled to move together, wherein an air gap defined along said axis between said inlet valve armature and said inlet valve pole when said valve member is in said open position, the air gap being greater than said stroke.  And wherein the valve member is in contact with said inlet valve stop permitting fluid flow through said fluid flow passage when said valve member is in said open position, energizing said solenoid moves said valve member from said open position to said closed position compressing said bias member. The valve member being mated with said inlet valve seat preventing fluid flow through said fluid flow passage leaving an armature gap between said inlet valve armature and said inlet valve pole when said valve member is in said closed position.
It is the Examiner’s opinion that arranging the solenoid armature and pole to provide the recited air gap being greater than the stroke during operation would not have been contemplated by nor obvious over the teachings of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746